Citation Nr: 0738885	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35 of Title 38 of the 
United States Code for the appellant's pursuit of education 
in 2003 and in 2004.





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran died in October 2002.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In August 2006, the appellant withdrew her request for a 
hearing before the Board.  38 C.F.R. § 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2001, the appellant enrolled in a Physician 
Assistant Studies program for a Bachelors Degree at UT Health 
Science Center in San Antonio (UTHSCA).  In August 2003, 
UTHSCA changed the Physician Assistant Studies to a Masters 
Degree program, and no longer accepted new students.  The 
appellant graduated with a Bachelor of Science degree in May 
2004. 

In July 2004, the appellant submitted an application for 
retroactive payment of dependant's educational assistance 
under Chapter 35.  The dates during which the appellant 
attended school in 2003 and 2004 are not clear from the 
evidence of record.

Additionally, VA informed the appellant that the program of 
study for which she sought benefits, was not approved for the 
Dependents' Educational Assistance Program, and thus VA could 
not pay her.  

VA informed the appellant that the school could apply for 
approval and provided the facility to which the school could 
write for such approval.

In a May 2005 statement, the appellant disagreed with VA's 
decision, arguing that she should be paid a retroactive award 
of educational assistance benefits for 2003 and 2004, because 
when she enrolled in the Physician Assistant Studies program 
at UTHSCA, it was a Bachelors Degree, which had approval from 
VA and the Texas Workforce Commission for VA educational 
benefits.  The appellant further asserts that the 
requirements for the program did not change in 2003 through 
her date of graduation in May 2004 from the previous year 
during which the program had approval.  

The evidence of record consists of e-mails that show that 
UTHSCA had contacted VA and the Texas Workforce Commission, 
in an effort to reinstate its approval of the Physician 
Assistant Studies for a Bachelors Degree program for the 
period starting in 2003 through 2004.  It is apparent from 
these emails that the program was previously approved from 
2002 to 2003.  In April 2005, UTHSCA submitted a packet to 
the Texas Workforce Commission with the information necessary 
to obtain approval of the program for 2003 to 2004.  However, 
in May 2005, a representative at the Texas Workforce 
Commission indicated that a waiver from VA was necessary to 
process the request beyond the preceding 12 month period, 
that being any period prior to May 2004.  

Following the appellant's request for a waiver in June 2005, 
VA indicated that it did not grant waivers for education 
programs.  It also instructed the appellant to contact the 
Texas Workforce Commission to request approval of her 
Bachelor of Science Physician Assistant Program.  



The evidence of record shows that in July 2005, upon inquiry 
from the VA regarding the claim on appeal, the Texas 
Workforce Commission denied receipt of an official request 
for approval of the program for the 2003 to 2004 school year 
and indicated that a request was not pending.  

As the record does not contain sufficient evidence to decide 
the claim, further evidentiary development under the duty to 
assist is required.  Accordingly, the case is REMANDED for 
the following action:

1. Associate the veteran's claims folder 
with the appellant's education folder. 

2. Ask the appellant to provide the exact 
dates she attended the Physician Assistant 
Studies program for a Bachelors degree at 
UTHSCA in 2003 and 2004. 

3. Request from UTHSCA the specific dates 
during which the Physician Assistant 
Studies program for a Bachelors degree was 
approved by the Texas Workforce Commission 
for VA Dependents' Educational Assistance 
Program and the beginning date of the 
change of program to a Masters degree.  
Also request from UTHSCA whether approval 
was sought from the Texas Workforce 
Commission for the period of time, if any, 
which was not covered by the initial 
course approval. 

4. After the above has been completed, 
adjudicate the claim, addressing whether 
VA can pay benefits more than 12 months in 
the past if an application is received 
within one year from the date of 
notification of Chapter 35 eligibility.  


If the determination remains adverse, 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

